SEARURY, J.
The plaintiff sued to recover damages for injuries which she sustained through the alleged negligence of the defendant. An examination of this record shows that the plaintiff proved that the injuries she sustained were caused by the negligence of the landlord and her own freedom from contributory negligence. The question involved was purely one of fact, and the verdict of the jury is abundantly sustained by the evidence. The only exception taken by the defendant was taken to the denial of his motion to dismiss the complaint. The ruling to which this exception was taken was clearly correct. The injuries which the plaintiff sustained were of a serious character, and the amount awarded her by the verdict of the jury was reasonable. We can find no justification for setting aside the verdict of the jury in this case. The order is reversed, with costs, and the verdict of the jury is reinstated. All concur.